Title: Jacob Radcliff to Alexander Hamilton and Josiah Ogden Hoffman, 20 April 1804
From: Radcliff, Jacob,Hamilton, Alexander,Hoffman, Josiah Ogden
To: 


[April 20, 1804. “As to any right of property claimed by the corporation of this City to the land under water we have ourselves no doubt that it is wholly unfounded, and if you should be of the same opinion we wish it to be expressed. This will in the first instance depend on the Charter of this City. With respect to the claim of jurisdiction by this State we at present wish your opinion only on the proposition that it extends to low water mark on the Jersey Shore. It is thus far claimed by this State but resisted by New Jersey, and we are informed that on the water an interfering Jurisdiction has in fact been exercised in the few cases that have occurred. The question on the hypothesis we make is whether the increase of territory by wharfing or any extension of the western Bank of the Hudson would not of course belong to the Jurisdiction of New Jersey, whatever may be the present claim of this State upon the water? If it would belong to New Jersey, within the Jurisdiction of which of the States would vessels lying at wharves constructed there be deemed to be?” Letter not found.]
